DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited references are of record; no PTO 892 is attached.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 17; the method of claim 21.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Brown (US 2013/0324716) teaches a material represented by PLX-1 (page 5):


    PNG
    media_image1.png
    139
    389
    media_image1.png
    Greyscale

AA is an amine based group containing a crosslinkable group such as vinyl (paragraph 60). AA while being a crosslinkable group lacks the S1 and S2 group as required by the above independent claims





The prior art as exemplified by Cheong (US 2010/0059712) teaches a material represented by C3 (page 3):


    PNG
    media_image2.png
    124
    829
    media_image2.png
    Greyscale

C3 shows A is represented by E1; X = H. S1 and S2 = ester groups is out of scope.
Neither Brown nor Cheong teach, suggest or offer guidance that would render it obvious to modify the above materials to arrive at the limitations of the above independent claims.

Claims 1-25 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786